t c memo united_states tax_court dexsil corporation petitioner v commissioner of internal revenue respondent docket no filed date william j doyle charles p reed and mark r kravitz for petitioner robert e marum for respondent supplemental memorandum opinion cohen chief_judge this case is before us on remand from the court_of_appeals for the second circuit in 147_f3d_96 2d cir vacating and remanding tcmemo_1995_135 the court_of_appeals directed us to make specific findings regarding the following questions whether a hypothetical investor would accept the compensation paid to theodore r lynn whether lynn was paid according to a long-standing and consistently applied contingent_compensation formula and if so whether his salary was reasonable in light of this formula whether lynn's compensation compared favorably with the compensation paid_by similar companies for comparable services given the many roles lynn played at dexsil and whether after reconsideration of these factors the balance of factors has shifted in favor of dexsil such that it has met its burden of proving that lynn's compensation was reasonable f 3d pincite by agreement of the parties supplemental briefs were filed in which they argue their respective positions on the above issues background in our prior memorandum findings_of_fact and opinion tcmemo_1995_135 we concluded that dollar_figure and dollar_figure for the fiscal years and respectively was reasonable_compensation for theodore r lynn lynn the majority shareholder president and a director of petitioner we disallowed petitioner's deductions to the extent of dollar_figure in and dollar_figure in in excess of the amounts that we determined to be reasonable we agreed with petitioner that the amount_paid to lynn's son timothy d lynn t d lynn a shareholder vice president and director was reasonable we also disallowed in part a deduction claimed for compensation to another son theodore b lynn t b lynn and a deduction for director's fees hypothetical or independent_investor_test petitioner argues that lynn's compensation passes the hypothetical investor test asserting that there is overwhelming evidence in the record that dexsil's financial performance would have overjoyed a hypothetical investor the data on which petitioner relies however is ambiguous as set forth in the tables in the court of appeals' opinion dexsil corp v commissioner f 3d pincite petitioner's return on equity varied substantially from year to year and declined for the years in issue by another calculation the return on equity over the time that the company was controlled by lynn averaged an annual rate of percent the increase was almost entirely in retained earnings dividends were an insignificant percentage of the calculation lynn's salary and bonus on the other hand increased substantially over the same years the only evidence at trial relating to the rate of return acceptable to a hypothetical investor was petitioner's expert's compilation of data on new york stock exchange companies there was no evidence however that those companies were comparable to petitioner or that the average return of those companies would be satisfactory to a hypothetical investor in a company with the degree of risk associated with petitioner's business there was no analysis of the significance of dividends_paid as contrasted to unrealized_appreciation thus we could not determine that petitioner's rate of return standing alone would have satisfied a hypothetical independent investor cf 85_f3d_950 2d cir affg tcmemo_1995_128 petitioner now seeks to compare the rate of return in this case to that in other cases in which the reasonableness of compensation paid to shareholder-officers of closely held companies was determined each case however must be decided on the evidence in that case and on the specific characteristics of the company and the employee involved cases relied on by petitioner such as donald palmer co v commissioner tcmemo_1995_65 affd without published opinion 84_f3d_431 5th cir involved companies that are totally different in operation in sharing of managerial responsibility and in risks associated with the business of the company the deficiencies in the expert evidence in this case cannot be overcome by surveys of results in different cases decided on different evidence petitioner's proposed method of surveying cases suggests that we decide the issue as what the traffic will bear excluding consideration of all nonlitigated compensation arrangements and other relevant market data petitioner also argues that the testimony of actual shareholders who were pleased with the return on their minimal investments and small percentage holdings in petitioner supports the conclusion that hypothetical independent investors would have been satisfied with the compensation paid to lynn we were not and are not persuaded however that the witnesses called by petitioner in that regard were independent they were long- standing friends and admirers of lynn in any event they were not aware of how the compensation was established and apparently were only consulted about lynn's compensation in relation to trial preparation at which time they had an indirect interest in the outcome of the case the court_of_appeals stated in part in this circuit the independent_investor_test is not a separate autonomous factor rather it provides a lens through which the entire analysis should be viewed see rapco inc f 3d pincite dexsil corp v commissioner f 3d pincite as suggested by petitioner's expert an independent investor deciding on the value of the company would look to what it would take to replace the current management in terms of comparable salaries the hypothetical or independent investor standard does not look solely to the rate of return but looks to other factors as part of the entire tableau see rapco inc v commissioner supra pincite where the court stated we find that the elliotts 716_f2d_1241 9th cir factors examined from the perspective of an independent investor are an appropriate standard to evaluate the reasonableness of employee compensation these factors adequately balance the company's financial fitness and role in the market and the employee's responsibility for that role they also require a suitable comparison of the employee's compensation to other employees in the same company and similar employees in analogous companies---sturdy benchmarks for determining the reasonableness of an employee's reward and these considerations properly patrol a company's ability to substitute salary for dividends by recognizing in the first place a shareholder-officer's temptation to do so and then by focusing on the disinterested investor's perspective petitioner's position is that an investor in a closely held company such as petitioner dominated by family members should be satisfied with a return egqual to or even less than the return paid_by a company listed on a major exchange if that were the law any amount of compensation would be regarded as reasonable as long as a minimal average return computed by adding appreciation as well as actual payments to shareholders was reflected on the company's balance sheets we believe that petitioner's premise is erroneous we conclude that a hypothetical independent investor would not accept lynn's compensation as reasonable where consideration is given to all relevant factors contingent_compensation formula petitioner contends that the dollar_figure and dollar_figure bonuses paid to lynn during the respective years in issue were pursuant to a formula adopted in by which lynn's annual bonus would be equal to approximately percent of sales that argument is based on a history that shows that lynn's compensation_for fiscal years ended from through equaled or percent of sales there was no testimony however indicating when and how the alleged formula was established in response to leading guestions lynn testified as follows q and over the years has your compensation and in particular in '89 and '90 borne any relationship to the sales and if so approximately what a approximately about or percent something like that q has that been fairly consistent over the years a very consistent q and in terms of salary -- your total compensation in terms of salary and bonus how is that broken down and why do you do it that way a we met with the ---- at the end of every year after the financial statement was audited and prepared we would sit down and determine a compensation it was kind of an informal thing we would set a compensation plan for the next year based on the sales my salary didn't increase very much but it was mostly on performance how we performed how the sales came in and whether we needed cash or what our cash needs were but the actual paying of the bonus at the time was determined by the cash_flow petitioner's certified_public_accountant testified as follows q okay during these years could you tell the court what participation if any you had in setting the compensation_for ted lynn a well during the audit and after audit ted and i would get together and we would discuss what salaries were and we would try to project what salaries should be in the coming year during '89 we looked at past salary history actually prior to '89 we had set up a performance-based type salary we were salarying based on a percentage of sales we came up with a percentage of around percent back in the earlier years when the corporation started to become profitable and we just kept it going this testimony was vague and had the earmarks of retrospective argument during the first year that the relevant comparison can be made between lynn's compensation and sales the company suffered a loss and lynn was paid dollar_figure there is no evidence from which we can determine whether that compensation was reasonable at that time there is no explanation of why the alleged percent formula would have been percent in years percent in years and percent in years out of the years over which the relationship between lynn's compensation and gross_sales is observable no other witness corroborated this alleged formula we were not persuaded and are not persuaded that the formula existed or was consistently applied lynn's many roles on remand petitioner contends that we should add the compensation paid_by daedalus enterprises inc daedalus to its chief_executive_officer ceo dollar_figure and to its chief financial officer dollar_figure and then double it dollar_figure as we doubled in our prior opinion the compensation paid to the ceo of daedalus this computation according to petitioner supports the dollar_figure paid to lynn in at trial lynn testified a obviously i'm the president and the chief financial officer i also attend every sales meeting every research meeting i worked nights on installing the equipment and moving into the new facility i keep up with the literature i don't run the day-to-day operation but i have meetings with the vice president the sales manager when he's in town and not on the road i'm involved with the research_and_development of all the new products q and who deals with the banks and the lawyers a i do q who deals with the shareholders a i deal with the shareholders q and do you have an estimate of how many hours a week in '89 and '90 you devoted to the interests of dexsil a in those years i probably put about hours a week at work at the plant and to some of the shows i take reports home that are prepared by the consultants and the research director and go over lab results and i do that at home i also meet with shareholders and consultants at night and that type of thing q taking the time at the plant and at home that you spend on dexsil matters approximately what would that come to a week during -- in your best judgment -- during the years and a maybe to hours a week the day-to-day operations of the company were overseen by t d lynn the vice president and general manager according to petitioner all employees reported to t d lynn before they reported to his father lynn we concluded that t d lynn's compensation was reasonable and we took his duties into account when we determined the amount of reasonable_compensation for the other officers respondent's expert david j bowering also took those factors into account in multiplying the compensation paid to the daedalus ceo by percent and we took the multiple roles into account in determining reasonable_compensation for lynn we do not agree with petitioner that the salaries of two separate officers should be both combined and doubled because to do so would be to duplicate the adjustment that we previously made petitioner refers to losses sustained by daedalus in earlier years in support of its argument petitioner however also had meager and loss years we recognized in our prior opinion and recognize now the contributions that lynn made to the success of petitioner as the court stated in 819_f2d_1315 5th cir affg tcmemo_1985_869 limits to reasonable_compensation exist even for the most valuable employees upon our review of the entire record and with careful consideration of the opinion of the court_of_appeals we believe that we made the appropriate allowances on the evidence in this case burden_of_proof petitioner on remand relies almost exclusively on the alleged compensation formula in arguing that on reconsideration dexsil has satisfied its burden of proving that lynn's compensation was reasonable for the reasons set forth above we do not believe that the formula was established as alleged by petitioner in or was consistently applied we do not believe that the hypothetical investor would have looked solely at rate of return and ignored the availability of other executives at less compensation than that paid lynn we do not believe that lynn was the sole reason for dexsil's success to the extent that other officer-shareholders were in the cases relied on by petitioner and we do not believe that the evidence supports a determination that reasonable_compensation to lynn in petitioner's fiscal years ended and exceeded dollar_figure and dollar_figure respectively as we indicated in our prior memorandum opinion the data compiled by respondent's expert showed that lynn's compensation was more than four times the median ceo compensation_for seven comparable companies during the years in issue there was no evidence that lynn's compensation_for the years in issue was intended to compensate him for any past undercompensation petitioner's return on equity was declining during the years in issue and the dividends_paid were negligible in comparison to increased sales we do not believe that the hypothetical independent investor under these circumstances would have approved hikes in lynn's compensation of percent dollar_figure and percent dollar_figure during those years on careful reconsideration pursuant to the mandate of the court_of_appeals decision will be entered for the same years in the same amounts as previously entered in this case
